PER CURIAM.
The United States Supreme Court - U.S.-, 102 S.Ct. 376, 70 L.Ed.2d 200 has remanded this case to this Court for further consideration in light of Reed v. State, Ala., 403 So.2d 154 (1981), extended on rehearing (August 28, 1981), motion for clarification denied (October 7, 1981).
On June 12, 1981, this Court, 403 So.2d 154, extended its initial opinion in the present case to explain that our reversal and remand was compelled by the decision of the United States Supreme Court in Beck v. Alabama, 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392 (1980), and Beck v. State, Ala., 396 So.2d 645 (1980), and was “consistent with the interpretation of that decision” reached by the Fifth Circuit in Evans v. Britton, 639 F.2d 221 (1981). We adopt our previous opinion and now unequivocally hold that our previous opinion in this case was based upon federal constitutional grounds, not state law grounds. Moreover, our opinion in Reed v. State, supra, rather than altering our previous decision in this ease explained further why we felt compelled by federal constitutional considerations to reverse the conviction in this case.
ORIGINAL OPINION EXTENDED.
REVERSED AND REMANDED.
TORBERT, C. J., and FAULKNER, SHORES, EMBRY and BEATTY, JJ., concur.
ALMON, J., concurs in the result.
MADDOX, JONES and ADAMS, JJ., concur in part and dissent in part.